Citation Nr: 1228895	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a  May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied entitlement to service connection for PTSD.

As noted in the previous remand, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue was recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

In August 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC. A transcript of his testimony is associated with the claims file. 

In December 2010, the matter was remanded for additional development of the record.  The Veteran was provided a VA examination in May 2011, but the findings were not adequate to address the pertinent issue in this case.  In October 2011, the Board remanded this matter again for a new examination.  In November 2011, the Veteran was provided an additional VA examination.  However, once again, that examination is inadequate as it does not address the pertinent issue in this case. 

As a result, the appeal is, again, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The additional development requested is in response to the findings in the May 2011 and November 2011 VA examinations. 

The Veteran seeks service connection for PTSD, asserting that he has frequent nightmares and night sweats of combat-related events in Vietnam.  The Veteran also reported that he began drinking alcohol to sleep and to help control the night sweats. 

At his video conference in August 2010, the Veteran testified that as a military policeman, he was required to help secure the perimeter of his Air Force Base in Pleiku and to respond to any incoming fire around the perimeter.  The Veteran further testified that from time to time the base was under rocket attacks, mortar attacks and small arms fire.  The Veteran further testified that he had to guard dead bodies until the planes arrived to pick them up and fly them out.

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a)  (2011).

Based on the amended regulations at 38 C.F.R. § 3.304 (f)(3)  and the Veteran's reports of coming under rocket attacks and small arms fire on occasion during service in Vietnam, the Veteran's stressors are conceded.  Based on the Veteran's credible testimony, the Veteran had "service in a location that would potentially involve hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3).  The Veteran is also competent to state that he has nightmares and difficulty sleeping as a result of reliving those stressful memories from Vietnam. 

Pursuant to the December 2010 Board remand instructions, the Veteran was examined in May 2011.  Although the examiner noted that the Veteran met the DSM-IV stressor criterion, the Axis I diagnosis was alcohol dependence.  The examiner commented that the Veteran arrived at the interview under the influence of alcohol, as the odor of it accompanied him and he admitted he had been drinking that morning.  The examiner further noted that although the Veteran's report suggests that he was exposed to potential traumatic stressors during service, and participated in psychiatric treatment for a limited period of time (per his report), he had not participated in psychiatric treatment in several years.  The examiner noted that there was a strong family history of substance abuse, and as a result it was not clear whether the Veteran would have suffered from alcohol dependence even in the absence of combat.  In light of the above considerations, the examiner was unable to assert that Veteran as likely as not suffered from PTSD or other psychiatric disorder as a result of military service. 

In the most recent October 2011 remand, the Board noted that the May 2011 examination was inadequate because the examiner never took into consideration the fact that the Veteran has frequent nightmares and night sweats, which is the basis for his claim. Although he noted the Veteran's self-reported history of such, he completely ignored this symptomatology when explaining why he could not provide a diagnosis other than alcoholism.  Moreover, the examiner appeared to consider the Veteran's alcoholism the source of his problems, but failed to acknowledge the Veteran's self-reported history in this regard which indicates that he began drinking heavily after, and in response to, the nightmares and night sweats. Thus, the Veteran is essentially asserting that his alcoholism is a manifestation, or symptom of his psychiatric disorder, not the psychiatric disorder itself. 

The Board further noted that although the Veteran appeared to be functioning well in public, with many friends and good relationships, he appears to be suffering silently, at night, with an inability to sleep and frequent nightmares.  He tries to control, or subdue these issues with alcohol.  These issues were to be addressed by the examiner on remand.  If the examiner opined that the Veteran's nightmares and night sweats alone were insufficient to produce a chronic psychiatric disorder, which the Veteran attempted to control with heavy drinking, then the examiner was asked to state this in his or her examination report, particularly given that the Veteran has consistently maintained that his psychiatric disorder is manifested by nightmares and night sweats almost every night which eventually led to heavy drinking.  

Pursuant to the Board's October 2011 remand instructions, the Veteran was afforded a new VA examination in November 2011.  In this examination, the examiner left blank the Veteran's diagnoses.  The Veteran again reported that he began drinking during his military career and continued to drink after returning home.  The Veteran reported his stressors as being subjected to bombings in Vietnam and guarding bodies of the fallen.  The examiner noted that the Veteran's met the criteria for PTSD diagnostic criteria.   The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In his rationale, the examiner stated that the Veteran has mild symptoms of PTSD.  His alcohol dependence is associated with his military service as he began drinking while service in Vietnam.  It is granted that his excessive use of alcohol may have been a means of avoidance, but may be attributable to physical dependence rather than psychological dependence as he has a family history of alcohol abuse.  However, it should be noted that the Veteran denied alcohol and tobacco use on several examinations performed in 2006 indicating that substance abuse may not have been problematic.  

The Board finds that in this examination, the examiner fails to address the actual issue at hand, whether the Veteran has an acquired psychiatric disability, to include PTSD, related to his conceded stressors in service.  He provides a conflicting opinion in which he states that the Veteran's alcohol dependence is associated with the Veteran's military service and that the Veteran's excessive use of alcohol may have been a means of avoidance.  But, he fails to address the collective symptomatology, and the Veteran's contentions that such symptoms are related to his stressors in service (i.e. nightmares, night sweats, efforts to avoid activities, places or people that arouse recollections of the trauma) to determine whether the Veteran has an acquired psychiatric disability, to include PTSD, related to service.  
Hence, the Board finds that because there is a lack of clarity and information in the November 2011 examination report, that the opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311(affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2011) ("[I]f the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Given the foregoing, the Board finds that the VA has not substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim, and an additional remand is required to obtain a supplemental opinion from the November 2011 examiner, if available, otherwise, a new VA examination and opinion should be obtained.  

In addition, the November 2011 VA examination report reflects that the Veteran reported that he see a doctor with his job at a Wellness Center and that he has an appointment with Early Mental Health Center on December 19, 2011 for a mental health assessment.  These records are not associated with the claims file.  On remand, the Veteran should be requested to identify and provide authorization for VA to obtain these medical records and associate them with the claims file.  

Lastly, all outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran a letter requesting that he provide sufficient information and authorization to enable it to obtain any additional evidence (from both VA and non VA health care providers) pertinent to the claim on appeal that is not currently of record.  Specifically, he should identify the private doctors and/or counselors he referenced during the November 2011 VA examination, to include the doctor with his job at a Wellness Center and the appointment with Early Mental Health Center on December 19, 2011 for a mental health assessment, as noted above.  If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain all outstanding VA treatment records dated from September 2006 to the present.  

3.  Then, after completing the above, forward the entire claims file, to include a copy of this REMAND, to the examiner who performed the November 2011 VA examination report for a supplemental opinion (or if unavailable, to a similarly situated examiner).  

The psychiatric examiner should clearly set forth:

(1) the appropriate diagnoses for the Veteran's psychiatric disorders,

 (2) if the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria, the examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran has PTSD that is related to fear of a hostile military or terrorist activity and/or to his in-service stressor (as noted above, the Veteran's stressors are conceded, consisting of coming under rocket attacks and small arms fire on occasion during his service in Vietnam)

In providing this opinion, the examiner should comment on whether the Veteran's reports including, but not limited to frequent nightmares of combat and night sweats, and the excessive drinking as an avoidance measure, constitute symptomatology attributable to a diagnosed psychiatric disability.  While the Veteran might have a family history of alcohol abuse (as noted in examination reports), the examiner is requested to specifically address whether, in this case, based on the Veteran's records and testimony, such drinking was an avoidance mechanism for dealing with his PTSD symptomatology.  

The examiner is requested to reconcile the findings in the November 2011 examination report that:  (a) the Veteran's alcohol dependence is associated with his military service and (b) it is granted that the Veteran's excessive use of alcohol may have been a means of avoidance, but may be attributable to physical dependence rather than psychological dependence as he has a family history of alcohol dependence.  

(3) for diagnoses other than PTSD, the examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed psychiatric disorders began during active service or are related to the Veteran's period of active duty.

(4) if a psychiatric disorder is not diagnosed, the examiner should provide a complete explanation for that determination in light of the statement in the November 2011 VA examination report that the Veteran has symptoms which are consistent with a diagnosis of PTSD.  

If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, the RO/AMC should arrange for the Veteran to go undergo a new VA psychiatric examination to obtain answers to the question posed above.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

4.  After ensuring that all requested actions have been completed, and any additional notification and/or development deemed warranted, the claim on appeal should be readjudicated in light of all pertinent evidence and legal authority including 38 C.F.R. § 3.304 (f)(3). If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


